Case: 21-50233     Document: 00516016569         Page: 1     Date Filed: 09/16/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    September 16, 2021
                                  No. 21-50233
                                                                       Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Primitivo Parra-Robles,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                          USDC No. 2:10-CR-2956-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Primitivo Parra-Robles appeals the 48-month, above-guidelines
   sentence of imprisonment imposed following his guilty-plea conviction for
   illegal reentry after removal from the United States. He contends that his
   sentence is unconstitutional because his indictment alleged only those facts


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50233       Document: 00516016569             Page: 2   Date Filed: 09/16/2021




                                        No. 21-50233


   sufficient for a conviction under 8 U.S.C. § 1326(a) and did not include any
   allegations of a prior conviction necessary for the § 1326(b)(2) enhancement.
          He concedes that this argument is foreclosed by Almendarez-Torres
   v. United States, 523 U.S. 224, 226-27 (1998), but seeks to preserve the issue
   for further review. The Government agrees and has filed an unopposed
   motion for summary affirmance, and in the alternative, a motion for an
   extension of time to file a brief.
          The parties are correct that the sole issue is foreclosed by Almendarez-
   Torres. See United States v. Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United
   States v. Pineda-Arrellano, 492 F.3d 624, 625-26 (5th Cir. 2007). Thus,
   summary affirmance is appropriate. See Groendyke Transp., Inc. v. Davis, 406
   F.2d 1158, 1162 (5th Cir. 1969).
          Accordingly, the Government’s motion for summary affirmance is
   GRANTED, and the judgment of the district court is AFFIRMED. The
   Government’s alternative motion for an extension of time to file a brief is
   DENIED AS MOOT.




                                             2